EXHIBIT 10.21

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and is effective as of June 7, 2004, by and between
Community National Bank, a national banking association (“Bank”), its parent
company Community Bancorp, Inc., a Delaware corporation (“Bancorp”) and Richard
M. Sanborn (“Executive”).

 

WHEREAS, the Bank wishes to employ Executive as its Senior Vice
President/Administration Group as specified herein and to benefit from
Executive’s services for the period provided in this Agreement, and Executive
wishes to serve in the employ of the Bank as its Senior Vice
President/Administration Group on a full-time basis solely in accordance with
the terms hereof for such purposes; and

 

WHEREAS, the Board of Directors of the Bank determined that the best interests
of the Bank would be served by Executive’s employment with the Bank under the
terms of this Agreement;

 

NOW, THEREFORE, in order to effect the foregoing, the parties hereto wish to
enter into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1. Definitions.

 

(a) “Agreement” means this employment agreement and any amendments hereto
complying with Section 20(a) hereof.

 

(b) “Board” means the Board of Directors of the Bank.

 

(c) “Cause” shall mean Executive’s:

 

(i) Breach or willful neglect of his duties and responsibilities;

 

(ii) Conviction for a felony offense or a misdemeanor offense involving moral
turpitude under the laws of the United States or any state;

 

(iii) Material breach of this Agreement;

 

(iv) Acts of fraud, dishonesty, misappropriation or embezzlement committed by
Executive which result in his personal enrichment or which damages or harms the
Bank or Bancorp

 

(v) Breach of Executive’s duty of loyalty and/or fiduciary duties; and

 

(vi) Repeated willful failure to comply with Bank’s orders or directives or
company rules, regulations, policies, procedures or practices.

 

(d) “Change in Control” means a change of control of the Bank or Bancorp of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act, whether
or not the Bank or Bancorp is then subject to such reporting requirement;
provided, however, that without limitation, a Change in Control shall be deemed
to have occurred if:

 

(i) there is a transfer, voluntarily or by hostile takeover, by proxy contest
(or similar action), operation of law, or otherwise, of Control of the Bank or
Bancorp;

 

(ii) any Person is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act or any successor provisions
thereof), directly or indirectly, of securities of the Bank or Bancorp
representing 20% or more of the combined voting power of the Bank’s or Bancorp’s
then outstanding securities;



--------------------------------------------------------------------------------

(iii) the individuals who were members of the Board or the Board of Directors of
Bancorp immediately prior to a meeting of the shareholders of the Bank or
Bancorp, which meeting involves a contest for the election of directors, do not
constitute a majority of such board following such meeting or election;

 

(iv) a merger, consolidation or sale of all or substantially all of the assets
of the Bank or Bancorp; or

 

(v) there is a change, during any period of two consecutive years, of a majority
of the Board or of the Board of Directors of Bancorp as constituted as of the
beginning of such period, unless the election of each director who is not a
director at the beginning of such period was approved by a vote of at least
two-thirds of the directors then in office who were directors at the beginning
of such period.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f) “Control” means the possession, direct or indirect, by any Person or “group”
(as defined in Section 13(d) of the Securities Exchange Act) of the power to
direct or cause the direction of the management policies of the Bank or Bancorp,
whether through ownership of voting securities, by contract or otherwise, and in
any case means the ability to determine the election of a majority of the
directors of the Bank or Bancorp.

 

(g) “Disability” means physical or mental illness resulting in Executive’s
absence on a full-time basis from Executive’s duties with the Bank for 180
calendar days, subject to the procedure described in Section 7(a).

 

(h) “Expiration” means the termination of this Agreement (including Executive’s
employment hereunder) and of any further obligations of the parties (except as
specified in this Agreement) upon completion of the Term.

 

(i) “Person” means an individual, a group acting in concert, a corporation, a
partnership, an association, a joint stock company, a trust, any unincorporated
organization, a government or political subdivision thereof, or any other entity
whatsoever.

 

(j) “Resign for Good Reason” or “Resignation for Good Reason” has the meaning
found in Section 7(d).

 

(k) “Term” means the initial term of this Agreement and any extensions hereof,
as provided in Section 4, whether prior to or following a Change in Control.

 

(l) “Termination” or “Terminate (d)” means the termination of Executive’s
employment hereunder for any of the following reasons unless the context
indicates otherwise:

 

(i) Retirement by Executive;

 

(ii) Death of Executive;

 

(iii) Disability;

 

(iv) Expiration;

 

(v) Resignation for Good Reason;

 

(vi) Resignation other than Resignation for Good Reason;

 

(vii) Termination Without Cause; and

 

(viii) Termination for Cause.

 

2



--------------------------------------------------------------------------------

(m) “Termination Without Cause” or “Terminate (d) Without Cause” means the
cessation of Executive’s employment hereunder for any reason except:

 

(i) A resignation by Executive;

 

(ii) Termination for Cause;

 

(iii) Retirement;

 

(iv) Disability;

 

(v) Death; or

 

(vi) Expiration.

 

2. Employment. Pursuant to the provisions of 12 U.S.C. Section 24 (i.e., The
National Bank Act) and notwithstanding any other provision to the contrary
contained herein, it is agreed by the parties hereto that the Executive’s
employment by Bank hereunder shall be at-will, and that Bank may at any time
elect to terminate this Agreement and Executive’s employment by Bank for any
reason by action of its Board by the affirmative vote of at least a majority of
the authorized number of directors of the Bank. In this Agreement,
notwithstanding the foregoing, in the event of any Termination Without Cause
pursuant to either Section 2 or Section 7 of this Agreement, all severance and
other benefits provided for in Section 8 of this Agreement shall be provided by
the Bank to the Executive in lieu of any other severance, compensation or
benefits (except that Executive shall be permitted to exercise his right to seek
continuing health benefits under COBRA).

 

3. Position and Responsibilities. The Executive shall serve as Senior Vice
President/Administration Group of the Bank and, subject to the provisions of
Section 5 below, shall have such responsibilities, duties and authority set
forth in the Articles of Association and Bylaws of Bank and as are generally
associated with such positions and as may from time to time be assigned to the
Executive by the Board that are consistent with such responsibilities, duties
and authority. During the Term of this Agreement, the Executive shall devote all
his time, attention, skill and efforts during normal business hours to the
business and affairs of the Bank.

 

4. Term of Agreement. Subject to the terms and provisions of this Agreement,
this Agreement and the period of Executive’s employment shall be deemed to have
commenced as of June 7, 2004, and shall continue for an initial term of two (2)
calendar years and 207 days thereafter and any extensions thereafter, expiring
on December 31, 2006, unless extended as provided herein. The initial term shall
automatically be extended for an additional one (1) full calendar year without
further action by the parties on January 1, 2005, and on each succeeding January
1 thereafter, such that as of each such January 1, this Agreement shall have a
remaining term of three (3) calendar years. Each party, Bank or Executive, may
stop an automatic calendar year extension, however, by serving written notice
(“Notice of Non-Renewal”) upon the other within 90 calendar days prior to
January 1, 2007, or within 90 calendar days prior to January 1 of any succeeding
year, as the case may be, of such party’s intention that this Agreement shall
expire at the end of such Term. In the event the Bank retains Executive as an
employee following the expiration of the Term, such employment, absent a written
agreement to the contrary, will be on an at-will basis with such compensation
and upon such terms as the parties may then agree, subject to termination at any
time with or without cause, and without liability. If the Bank does not retain
Executive as an employee after the Expiration of the Term, Executive’s
employment shall cease without further liability of the parties to each other.
Executive’s employment shall also terminate, and the Term of this Agreement will
expire, upon Executive’s resignation (unless resignation is for Good Reason
after a Change in Control), retirement, death or Disability, or upon Executive’s
Termination for Cause or Termination Without Cause.

 

3



--------------------------------------------------------------------------------

5. Duties.

 

(a) Bank and Executive hereby agree that, subject to the provisions of this
Agreement, the Bank shall employ Executive, and Executive shall serve the Bank
(from date of appointment) as Senior Vice President/Administration Group for the
Term of this Agreement.

 

(b) During the Term hereof, Executive shall devote substantially all of his or
her business time, attention, skill and efforts to the faithful performance of
the business of the Bank to the fullest extent necessary to properly discharge
his or her duties and responsibilities hereunder. Executive’s position and
duties with the Bank shall be as identified from time to time by the Boards.
Further, with the approval of the Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or charitable, political or civic organizations,
which, in such Board’s judgment, will not present any material conflict of
interest with the Bank and will not unfavorably affect the performance of
Executive’s duties pursuant to this Agreement.

 

6. Salary, Bonus Payments and Related Matters.

 

(a) Salary. During the period of the Executive’s employment hereunder, the Bank
shall pay to the Executive a base salary of One Hundred Thirty Five Thousand
Dollars ($135,000.00) per year. All base salary owed to Executive shall be
payable at regular intervals in accordance with the Bank’s normal payroll
practices now or hereafter in effect. Executive’s salary shall be reviewed at
least annually by the Board or a committee designated by the Board and shall be
adjusted based upon Executive’s job performance and the Bank’s financial
condition and performance; provided, however, that in no event shall Executive’s
monthly salary be lower than the initial amount set forth above unless, in the
good faith judgment of the Board, the financial condition of the Bank requires a
general decrease in the salaries of all executive officers of the Bank. The
first such salary review shall be undertaken no later than January 1, 2005 and
completed no later than June 30, 2005. Notwithstanding the foregoing, if there
is a Change in Control, Executive’s salary shall not be less than Executive’s
annual salary for the year immediately preceding the Change in Control. It is
agreed to by Bank and Executive that all compensation (other than stock options)
earned and payable to Executive under this Agreement be paid by Bank.

 

(b) Bonuses. Executive may receive certain annual bonus compensation during the
Term of this Agreement as follows:

 

(i) Incentive Bonus. During each year of the Term Executive shall receive a
bonus in an amount which is equal to the Executive’s portion of the Bank’s
Senior Management Plan as determined by the Bank’s Board of Director’s annually,
provided that the requirements of said Senior Management Plan have been
satisfied for each such year. During 2004, Executive shall receive a prorated
portion of said bonus determined by multiplying (1) the full bonus by (2) the
fraction of 207/365. This bonus shall be paid within ninety (90) days of the end
of the calendar year for which the bonus is earned even if a payment is due
after the expiration of the Term.

 

(ii) Discretionary Bonus. Executive may also, in the discretion of the Board of
Directors, receive an additional bonus based on individual merit and
performance. The amount of this bonus, if any, in any such year shall be
determined by the Board of Directors, in its sole discretion.

 

(c) Expenses. During the period of the Executive’s employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
and customary expenses incurred by the Executive in performing services
hereunder in accordance with the general policies and procedures established by
the Bank.

 

(d) Employee Benefits and Perks. During the period of the Executive’s employment
hereunder, the Executive shall be entitled to participate in all employee
benefits plans or arrangements of the Bank on the same basis as other employees
of the Bank including, without limitation, plans or arrangements providing
medical insurance, dental insurance, life insurance, disability insurance, sick
leave, vacation or retirement. Executive shall also be entitled to (i) an
automobile allowance in the amount of $500.00 per month, (ii) use of the Bank
provided credit card(s), car telephone(s), pager(s) and such other perks (if
such are being so provided) upon the terms and conditions previously in effect.

 

4



--------------------------------------------------------------------------------

(e) Stock Options. Bancorp shall grant to Executive options to purchase Fifteen
Thousand (15,000) shares of its authorized but unissued common stock under
Bancorp’s 2003 Stock Option Plan at the fair market value of the stock on the
date of grant as follows:

 

(i) Seventy-Five Hundred (7,500) shares granted as of June 7, 2004;

 

(ii) Seventy-Five Hundred (7,500) shares granted as of the date of the Board
meeting following stockholder approval of an amendment of the 2003 Stock Option
Plan to increase the number of available shares, but in no event later than the
day of the 2005 Annual Stockholders Meeting as long as stockholder approval of
additional shares has been granted;

 

Bancorp and Executive agree that such options shall each be for a term of ten
(10) years, and will vest in installments of twenty percent (20%) percent, at
the end of the first anniversary of the date of grant, twenty (20%) percent on
the second anniversary of the date of grant, twenty (20%) on the third
anniversary of the date of grant, twenty (20%) percent on the fourth anniversary
of the date of grant and twenty (20%) percent on the fifth anniversary of the
date of grant per year over a period of five (5) years. The Company and
Executive also agree that, to the maximum extent permitted by law, the option
will qualify as an “incentive stock option” within the meaning of Section 422 of
the Code, as amended. It is further agreed by Executive that Bancorp shall exert
its best efforts to obtain all approvals necessary for either the new stock
option plan or amendment to the 2003 Stock Option Plan to effectuate the
allocation of such additional shares. Such stock options will be granted to
Executive, pursuant to the Plan and an agreement between Bancorp and Executive
containing the terms set forth herein and all other terms as specified in the
form of Stock Option Agreement approved by the Board of Directors in connection
with their adoption of the Plan.

 

7. Termination.

 

(a) Resignation, Retirement, Death or Disability. Executive’s employment
hereunder shall cease at any time by Executive’s resignation (other than a
resignation for Good Reason as provided in Section 7(d)), or by Executive’s
retirement, death or Disability. If Employee’s employment terminates as a result
of Employee’s death or permanent disability, no compensation or payments will be
made other than accrued compensation and benefits. Disability shall be
determined in accordance with the terms of the Company’s policies and procedures
and applicable law.

 

(b) Termination for Cause. Executive’s employment shall cease upon a good faith
finding of Cause by the Board; provided, however, that Executive shall be given
written notice of the Board’s finding of conduct by Executive amounting to Cause
for such termination. Said notice shall be accompanied by a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of a quorum of
the Board at a duly-noticed meeting of the Board, finding that in the good faith
opinion of the Board, Executive was guilty of conduct amounting to Cause and
specifying the particulars thereof; provided, however, that after a Change in
Control, such resolution may be adopted only by the affirmative vote of not less
than a majority of a committee composed of at least three (3) disinterested
outside directors of the Bank. In the absence of at least three (3)
disinterested outside directors, a determination of Cause shall be submitted to
and made by an arbitrator(s) pursuant to Section 19 hereof.

 

(c) Termination Without Cause. Executive’s employment may be terminated Without
Cause pursuant to either Section 2 or this Section 7(c) upon 30 days’ notice for
any reason, subject to the payment of all amounts required by Section 8 hereof.

 

(d) Resignation for Good Reason. Following a Change in Control during the Term
hereof, Executive may Resign for Good Reason within 90 days of Executive’s
discovery of the occurrence of one or more of the following events, any of which
shall constitute “Good Reason” for such Resignation for Good Reason:

 

(i) Without Executive’s express written consent, the assignment to Executive of
any duties materially inconsistent with Executive’s position, duties,
responsibilities and status with the Bank immediately prior to the Change in
Control, or any subsequent removal of Executive from or any failure to re-elect
him to any such position;

 

5



--------------------------------------------------------------------------------

(ii) Without Executive’s express written consent, the termination and/or
material reduction in Executive’s facilities (including office space and general
location) and staff reporting and available to Executive immediately prior to
the Change in Control;

 

(iii) A material reduction (ten percent or greater) by the Bank of Executive’s
base salary or of any bonus compensation applicable to him as in effect
immediately prior to the Change in Control;

 

(iv) A failure by the Bank to maintain any of the employee benefits and perks to
which Executive was entitled immediately prior to the Change in Control at a
level substantially equal to or greater than the value of those employee
benefits and perks in effect immediately prior to the Change in Control; or the
taking of any action by the Bank which would materially affect Executive’s
participation in or reduce Executive’s benefits under any such benefits or
‘perks’ plans, programs or policies, or deprive Executive of any material fringe
benefits enjoyed by him immediately prior to the Change in Control;

 

(v) The Bank requiring Executive to be based anywhere other than in the county
in which the Bank’s principal business location is currently situated, except
for required travel on the Bank’s behalf to an extent substantially consistent
with Executive’s present business travel obligations;

 

(vi) Any purported Termination of Executive’s employment by the Bank other than
those effected in good faith pursuant to Sections 7(a) and 7(b);

 

(vii) The failure of the Bank to obtain the assumption of this Agreement by any
successor; or

 

(viii) Receipt by Executive of a Notice of Non-Renewal.

 

(e) Supervisory Suspension. If the Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Sections 8(e) or (g) of the Federal Deposit Insurance Act or
similar statute, rule or regulation, the Bank’s or Bancorp’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
shall, (i) pay the Executive all or part of the compensation withheld while its
obligations under this Agreement were suspended and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

 

(f) Regulatory Removal. If the Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s or Bancorp’s affairs
by an order issued under Sections 8(e) or (g) of the Federal Deposit Insurance
Act or similar statute, rule or regulation, all obligations of the Bank and
Bancorp under this Agreement shall terminate as of the effective date of the
order.

 

8. Payments to Executive Upon Termination.

 

(a) Death, Disability or Retirement. In the event of Termination of this
Agreement due to Executive’s death, Disability or retirement, Executive or
Executive’s spouse and/or estate shall be entitled to all benefits generally
available to Bank employees, or their spouses and/or estates, as of the date of
such death, Disability or retirement, without reduction.

 

(b) Resignation Without Good Reason or Expiration. In the event of Executive’s
resignation (other than a Resignation for Good Reason), or upon Expiration, the
Bank and Bancorp shall have no further obligations to Executive under this
Agreement or otherwise, except as may be expressly required by law.

 

6



--------------------------------------------------------------------------------

(c) Termination for Cause. In the event Executive is Terminated for Cause, the
Bank or Bancorp shall have no further obligations to Executive under this
Agreement or otherwise, except as may be expressly required by law.

 

(d) Termination Without Cause Prior to a Change in Control. Upon the occurrence
of a Termination Without Cause prior to a Change in Control, as severance pay
and in lieu of damages for breach of this Agreement, Bank of Bancorp shall pay
Executive accrued compensation and benefits at the time of such termination and,
upon the execution and delivery of a full and complete release of claims by
Executive (in a form acceptable to Bank and Bancorp), Bank and Bancorp shall pay
Executive, in the aggregate, a lump sum severance payment equal to nine (9)
months base salary then in effect, less applicable state and federal
withholdings. Such lump sum shall be paid not later than the tenth (10th) day
following the date of Termination Without Cause.

 

(e) Termination Without Cause or Resignation for Good Reason, After a Change in
Control. If in the 24 month period following a Change in Control, Executive (i)
Resigns for Good Reason or (ii) is otherwise Terminated Without Cause, shall pay
Executive accrued compensation and benefits at the time of such termination and,
upon the execution and delivery of a full and complete release of claims by
Executive (in a form acceptable to Bank and Bancorp), Bank shall pay Executive,
in the aggregate, a lump sum severance payment equal to the sum of 1) eighteen
(18) months base salary then in effect, and 2) an amount equal to all bonuses
paid to Executive in the year prior to the Change in Control. Such lump sum
shall be paid not later than the tenth (10th) day following the date of
Termination Without Cause or a Resignation for Good Reason. In addition, the
Bank will continue to pay the Employer portion of the health insurance
continuation premiums for the Executive (COBRA) for a period of 9 months
following termination. Executive will be responsible for paying his or her
portion of the premium, plus the currently applicable COBRA administration fee
during said period.

 

(f) Source of Payments. All payments provided in Section 8 shall be paid in cash
from the general funds of the Bank, and no special or separate fund need be
established and no other segregation of assets need be made to assure payment.

 

(g) Consistent Returns. The Bank and Executive agree that the payments being
made under this Agreement represent reasonable compensation for services and
that neither the Bank nor Executive will file any returns or reports which take
a contrary position.

 

(h) Reduction or Limitation on Payments.

 

(i) Notwithstanding anything in the foregoing to the contrary, if the payments
made to Executive following a Termination Without Cause or Resignation For Good
Reason or any of the other payments provided for in this Agreement, together
with any other payments which Executive has the right to receive from the Bank
or Bancorp would constitute a “parachute payment” (as defined in Section 280G of
the Code), the payments pursuant to this Agreement shall be reduced to the
largest amount as will result in no portion of such payments being subject to
the excise tax imposed by Section 4999 of the Code; provided, however, that the
determination as to whether any reduction in the payments under this Agreement
pursuant to this proviso is necessary shall be made in good faith by the Bank’s
independent auditors or if such firm is no longer providing tax services to Bank
to such other tax advisor as shall be mutually acceptable to Bank and Executive,
and such determination shall be conclusive and binding on the Bank and Executive
with respect to the treatment of the payment for tax reporting purposes.

 

(ii) This Agreement, and any payments or benefits hereunder, are made expressly
subject to and conditioned upon compliance with all federal and state law,
regulations and policies relating to the subject matter of this Agreement,
including but not limited to the provisions of law codified at 12 U.S.C.
§1828(k), the regulations of the FDIC codified as 12 C.F.R. Part 359, and any
successor or similar federal or state law or regulation applicable to the Bank
or Bancorp. Employee acknowledges that he understands the sections of law and
regulations cited above and that the Bank’s and Bancorp’s obligations to make
payments hereunder are expressly relieved if such payments violate any federal
or state law or regulation applicable to the Bank or Bancorp.

 

7



--------------------------------------------------------------------------------

9. Nondisclosure of Confidential Information. Executive acknowledges that, in
the course of employment with the Bank, Executive will have access to
confidential information. “Confidential Information” includes, but is not
limited to, information about the Bank and Bancorp, its affiliates and its
clients, pricing information, financing arrangements, research materials,
manuals, computer programs, formulas, techniques, data, marketing plans and
tactics, technical information, lists of asset sources and customers, the
processes and practices of the Bank and Bancorp, and their affiliates, all
information contained in electronic or computer files, all financial
information, salary and wage information, and any other information that is
designated by the Bank and Bancorp, or their affiliates as confidential or that
Executive knows or should know is confidential. Confidential Information also
includes information provided by third parties that the Bank and Bancorp, or
their affiliates are obligated to keep confidential; and all other proprietary
information of the Bank and Bancorp, or their affiliates. Executive acknowledges
that all Confidential Information is and shall continue to be the exclusive
property of the Bank and Bancorp or their affiliates, as applicable, whether or
not prepared in whole or in part by Executive and whether or not disclosed to or
entrusted to Executive in connection with employment by the Bank. Executive
agrees not to disclose Confidential Information, directly or indirectly, under
any circumstances or by any means, to any third persons without the prior
written consent of the Bank or their affiliates, as applicable, both during his
employment with the Bank and Bancorp and after his employment has ended.
Executive agrees that he will not copy, transmit, reproduce, summarize, quote,
or make any commercial or other use whatsoever of Confidential Information,
except as may be necessary to perform work done by Executive for the Bank and
Bancorp. Executive agrees to exercise the highest degree of care in safeguarding
confidential information against loss, theft or other inadvertent disclosure and
agrees generally to take all steps necessary or requested by the Bank and
Bancorp or their affiliates to ensure maintenance of the confidentiality of the
Confidential Information. Executive agrees that, unless compelled by law,
Executive shall not, during or after employment with the Bank, make any comments
or other communications contrary to the interests of, or disparaging the
goodwill or reputation of, the Bank and Bancorp, their business or any of their
products, services, controlling persons, affiliates, officers, directors, or
executives. Executive agrees, in addition to the specific covenants contained
herein, to comply with all of Bank’s and Bancorp’s policies and procedures for
the protection of Confidential Information.

 

10. Exclusions. Paragraph 9 shall not apply to the following information: (a)
information now and hereafter voluntarily disseminated by the Bank or Bancorp to
the public or which otherwise becomes part of the public domain through lawful
means; (b) information already known to Executive as documented by written
records which predate Executive’s employment with the Bank but that was not
subject to any obligation of confidentiality; (c) information subsequently and
rightfully received from third parties and not subject to any obligation of
confidentiality; and (d) information independently developed by Executive after
termination of his employment.

 

11. Confidential, Proprietary and Trade Secret Information of Others. Executive
represents and warrants that he is not under any pre-existing obligation that
conflicts or is in any way inconsistent with the provisions of this Agreement.
Executive represents and warrants that he has not granted any rights or licenses
to any intellectual property or technology that would conflict with Executive’s
obligations under this Agreement. Executive further represents and warrants that
he has disclosed to the Bank and Bancorp any agreement to which Executive is or
has been a party regarding the confidential information of others and Executive
understands that Executive’s employment by the Bank and Bancorp will not require
Executive to breach any such agreement. Executive will not disclose protected
confidential information of third parties to the Bank or Bancorp nor induce the
Bank and Bancorp to use any such protected confidential information received
from another under an agreement or understanding prohibiting such use or
disclosure.

 

12. No Unfair Competition. Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Bank’s or Bancorp’s Confidential
Information obtained by Executive by any means whatsoever, at any time before,
during, or after the Term shall constitute unfair competition. Executive shall
not engage in any unfair competition with the Bank or Bancorp either during the
Term or at any time thereafter.

 

13. Ownership of Copyrights. Executive agrees that all original works of
authorship not otherwise within the scope of Paragraph 14 that are conceived or
developed during Executive’s employment with the Bank, either alone or jointly
with others, if on the Bank’s time, using Bank or Bancorp facilities, or
relating to the Bank and Bancorp are “works for hire” to the greatest extent
permitted by law and shall be owned exclusively by the Bank and Bancorp, and
Executive hereby assigns to the Bank or Bancorp all of Executive’s right, title,
and interest in all such

 

8



--------------------------------------------------------------------------------

original works of authorship and mask works. Executive agrees that the Bank and
Bancorp shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Bank and Bancorp reasonably determines
to be necessary or convenient for establishing in the Bank’s or Bancorp’s name
the copyright to any such original works of authorship. Executive shall claim no
interest in any inventions, copyrighted material, patents, or patent
applications unless Executive demonstrates that any such invention, copyrighted
material, patent, or patent application was developed before he began any
employment with the Bank or Bancorp. This provision is intended to apply only to
the extent permitted by applicable law.

 

14. Ownership of Records. Any written record that Executive may maintain of
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how, whether or not patentable and whether or not reduced to practice, and
any such records relating to original works of authorship or mask works made by
Executive, alone or jointly with others, in the course of Executive’s employment
with the Bank shall remain the property of the Bank and Bancorp. Executive shall
furnish the Bank and Bancorp any and all such records immediately upon request.

 

15. Return of Bank’s Property and Materials. Upon termination of employment with
the Bank, Executive shall deliver to the Bank and Bancorp all Bank and Bancorp
property and materials that are in Executive’s possession or control, including
all of the information described as Confidential Information in Paragraph 9 of
this Agreement and including all other information relating to any inventions,
discoveries, improvements, trade secrets, formulae, processes, know-how,
original works of authorship, or mask works of the Bank or Bancorp.

 

16. Waivers not to be Continued. Any waiver by a party of any breach of this
Agreement by the other party shall not be construed as a continuing waiver or as
a consent to any subsequent breach by the other party.

 

17. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice.

 

  A. If to the Bank, to:

 

Community National Bank

900 Canterbury Place, Suite 300

Escondido, California 92025

Attn: President and Chief Executive Officer

 

  B. If to Bancorp, to:

 

Community Bancorp, Inc.

900 Canterbury Place, Suite 300

Escondido, California 92025

Attn: President and Chief Executive Officer

 

  C. If to Executive, to:

 

Richard M. Sanborn

c/o Community National Bank

900 Canterbury Place, Suite 300

Escondido, California 92025

 

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

18. Indemnification. To the maximum extent and when permitted by applicable law,
the Articles of Association and Bylaws of Bank and the Certificate of
Incorporation and Bylaws of Bancorp and resolutions of the Boards of Directors
of the Bank and Bancorp in effect from time to time (except as limited below),
the Bank and

 

9



--------------------------------------------------------------------------------

Bancorp shall indemnify Executive against liability or loss arising out of
Executive’s actual or asserted misfeasance or non-feasance in the performance of
Executive’s duties or out of any actual or asserted wrongful act against, or by,
the Bank or Bancorp including but not limited to judgments, fines, settlements
and expenses incurred in the defense of actions, proceedings and appeals
therefrom. In the event there is any conflict between the provisions governing
indemnification for the Bank or Bancorp, it is intended by the parties that the
broadest protections of each be afforded to Executive. However, the Bank and
Bancorp shall have no duty to indemnify Executive with respect to any claim,
issue or matter as to which Executive has been finally adjudged to be liable to
the Bank or Bancorp in the performance of his duties, unless and only to the
extent that the court in which such action was brought shall determine upon
application that, in view of all of the circumstances of the case, Executive is
fairly and reasonably entitled to indemnification for the expenses which such
court shall determine. The Bank and Bancorp shall endeavor to maintain Directors
and Officers Liability Insurance to indemnify and insure the Bank, Bancorp and
Executive from and against the aforesaid liabilities. The provisions of this
Section 18 shall apply and inure to the benefit of the estate, executor,
administrator, heirs, legatees or devisees of Executive.

 

19. Arbitration.

 

(a) Policy. In order to encourage the speedy, cost effective resolution of any
disputes between the Bank and Bancorp and its employees concerning all disputes
that may arise in connection with, arise out of or relate to this Agreement, or
any dispute that relates in any way, in whole or in part, to hiring by,
employment with or separation from Bank or Bancorp, or any other dispute by and
between Bank or Bancorp, its parent and subsidiary corporations, their
affiliates and each of their respective officers, directors, agents and
employees, on the one hand, and Executive, on the other hand, shall be submitted
to binding arbitration. Such arbitration supplants, replaces and waives any
right that the employee or the Bank or Bancorp may have to pursue any dispute,
claim or controversy relating to employment with, or as a result of the
termination of employment from, the Bank or Bancorp (including claims for
employment discrimination and harassment), in any court, agency, tribunal or
other forum, including a civil action before any jury. Notwithstanding the
foregoing, nothing herein is intended to nor shall preclude any employee from
filing any administrative charge of discrimination with the California
Department of Fair Employment and Housing, or the Equal Employment Opportunity
Commission.

 

(b) Procedure:

 

(i) Except to the extent specifically modified herein, all arbitrations under
this policy shall be conducted in accordance with the JAMS Arbitration Rules and
Procedures for Employment Disputes as are in effect at the time the dispute
arises, and such rules are specifically incorporated herein by this reference.
Copies of the Arbitration Rules shall be made available to employees upon
request.

 

(ii) Either Executive or the Bank and Bancorp may initiate arbitration.
Executive may initiate arbitration by delivering to the Bank and Bancorp through
personal delivery, certified or registered mail, a written demand for
arbitration. The demand shall include a concise statement of the issue(s) to be
arbitrated, along with a statement setting forth the relief requested. Along
with the demand for arbitration, Executive shall submit a check or money order
payable to “JAMS” in the amount of one hundred fifty dollars ($150) as his or
her portion of the administrative fees of the arbitration. Thereafter, the
remaining costs of the arbitration, such as the arbitrator’s fees, costs of a
court reporter, and room rental fees, if any, shall be paid by the Bank and
Bancorp. Any remaining fees and costs, including but not limited to attorneys
fees shall, subject to any remedy to which the prevailing party may be entitled
to under the law, be borne by each party to the same extent as that party would
be responsible for such fees and costs should the matter be litigated in court.

 

(iii) If the Bank or Bancorp initiates arbitration, it shall do so by delivering
to Executive, through personal delivery, certified or registered mail, a written
demand for arbitration. The demand shall contain a concise statement of the
issue(s) to be arbitrated, along with a statement setting forth the relief
requested. In all respects, any arbitration initiated by the Bank and Bancorp
shall proceed in the same manner as set forth in paragraph (ii) above, with the
exception that Executive shall not be required to pay the initial $150
administrative fee.

 

10



--------------------------------------------------------------------------------

(iv) The Arbitrator shall be empowered to award either party any remedy at law
or in equity that the prevailing party would otherwise have been entitled to had
the matter been litigated in court, including but not limited to, general,
special and punitive damages, recoverable costs, attorneys fees (where provided
by statute or contract) and injunctive relief; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with law.

 

(v) In any arbitration conducted pursuant to this policy, either party may
request the presence of a court reporter for the hearing, the costs of which
shall be allocated as provided in paragraph (ii) above. Following the
evidentiary portion of the hearing, either party shall have the right to prepare
and file with the arbitrator a post-hearing brief, not to exceed fifty (50)
pages in length. Any such brief shall be served on the arbitrator and the other
party within thirty (30) days of the close of the evidentiary portion of the
hearing, unless the parties agree to some other time period. Either party may
also request and shall be granted one extension of this time period not to
exceed fifteen (15) days. The arbitrator shall have the authority to grant other
extensions, or to increase the page limitation set forth above, upon the request
of any party for good cause shown.

 

(vi) Any disputes concerning the enforcement, scope, and/or applicability of
this section 19 shall in the first instance be determined by the arbitrator.
Should either the Bank and Bancorp or Executive disregard this Section 19 and
pursue an action subject hereto in any court or administrative agency, upon
application of the aggrieved party to a court of competent jurisdiction, the
court shall order the matter to arbitration and shall award the prevailing party
in any such hearing its reasonable costs and attorney’s fees incurred in
connection therewith. Notwithstanding the foregoing, either party shall retain
the right to seek a provisional remedy pending arbitration from a court of
competent jurisdiction pursuant to and consistent with Cal. Code of Civil
Procedure section 1281.8.

 

(vii) Any demand for arbitration by the Bank and Bancorp or Executive shall be
filed within the statute of limitation that is applicable to the claim(s) upon
which arbitration is sought or required. Any failure to demand arbitration
within this time frame and according to these rules shall constitute a waiver of
all rights to raise any claims in any forum arising out of any dispute that was
subject to arbitration.

 

(viii) By executing this Agreement, Executive represents that he has reviewed
this Section 19 and understands the terms and conditions contained herein.

 

(ix) Notwithstanding any provision to the contrary in this Agreement, should any
part of this Section 19 be declared by a court of competent jurisdiction to be
invalid, unlawful or otherwise unenforceable, the remaining parts shall not be
affected thereby, and the parties shall arbitrate their dispute without
reference to or reliance upon the invalid, unlawful or unenforceable part of
this Section 19.

 

20. General Provisions.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement by the
parties with respect to the subject matter hereof, and supersedes and replaces
all prior employment agreements (but not stock option or other separate benefit
agreements) among or between the parties. No amendment, waiver or termination of
any of the provisions hereof shall be effective unless in writing and signed by
the party against whom it is sought to be enforced. Any written amendment,
waiver, or termination hereof executed by the Bank, Bancorp and Executive shall
be binding upon them and upon all other Persons, without the necessity of
securing the consent of any other Person, and no Person shall be deemed to be a
third-party beneficiary under this Agreement.

 

(b) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 

(c) No Waiver. Except as otherwise expressly set forth herein, no failure on the
part of any party hereto to exercise and no delay in exercising any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

11



--------------------------------------------------------------------------------

(d) Headings. The headings of the Sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(e) Severability. If for any reason any provision of this Agreement is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision of this Agreement. If any
provision of this Agreement shall be held invalid or unenforceable in part, such
invalidity or unenforceability shall in no way affect the rest of such provision
not held so invalid, and the rest of such provision, together with all other
provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

 

(f) Governing Law. This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws the United
States and to the extent not inconsistent therewith the laws of the State of
California applicable to contracts executed and to be performed solely in the
State of California.

 

(g) Assumption. The Bank and Bancorp shall require any successor in interest

(whether direct or indirect or as a result of purchase, merger, consolidation,
Change in Control or otherwise) to all or substantially all of the business
and/or assets of the Bank or Bancorp to expressly assume and agree to perform
the obligations under this Agreement in the same manner and to the same extent
that the Bank or Bancorp would be required to perform it if no such succession
had taken place.

 

(h) Advice of Counsel. Executive acknowledges that he has been encouraged to
consult with legal counsel of his choosing concerning the terms of this
Agreement prior to executing this Agreement. Any failure by Executive to consult
with competent counsel prior to executing this Agreement shall not be a basis
for rescinding or otherwise avoiding the binding effect of this Agreement. The
parties acknowledge that they are entering into this Agreement freely and
voluntarily, with full understanding of the terms of this Agreement.
Interpretation of the terms and provisions of this Agreement shall not be
construed for or against either party on the basis of the identity of the party
who drafted the terms or provisions in question.

 

(i) Binding Agreement. This Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. Executive’s duties and obligations under
this Agreement are personal to and may not be assigned by Executive. This
Agreement shall inure to the benefit of and be fully enforceable by the Bank or
Bancorp’s successors or assigns.

 

(j) Voluntary Agreement. Executive acknowledges, warrants and represents that
(a) he has read and understands each of the terms and conditions of this
Agreement, including, without limitation, the Restrictive Covenants and
Agreements set forth in paragraphs 9 through 14, above; (b) he is entering into
this Agreement, including, without limitation, the Restrictive Covenants and
Agreements set forth in paragraphs 9 through 14, above, and freely, voluntarily
and knowingly and without any coercion or duress; and (c) Executive expressly
intends that each of the terms and conditions of this Agreement be fully
enforceable and enforced by any court that may later review this Agreement, if
ever, and Executive never will attempt to establish, argue or otherwise claim
that any of the terms and conditions of this Agreement are void, voidable or
otherwise unenforceable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ATTEST:

     

COMMUNITY NATIONAL BANK

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Witness   Its:   President & Chief Executive Officer         Michael J. Perdue  
     

THE EXECUTIVE

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Witness       Richard M. Sanborn

 

12